DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. Claims [1-17] are currently pending and have been examined on their merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the recommendation system”.  However, there is insufficient antecedent basis for this limitation in the claim as claim 9 is not dependent on any previous claim and does not mention a recommendation system to reference. Therefore, the claim is indefinite as failing to distinctly describe the claimed invention. Furthermore, Claim 9 recites “a system in communication with the recommendation system including a tracking module” which is improperly as it does not recite a necessary transitional phrase to define the scope of the claim limitation. Transitional phrases used for claimed limitations include: “comprising,” “consisting essentially of,” and “consisting of” (See MPEP 2111.03). As none of these elements are recited, the scope of the invention is unclear as the system could be comprising or consisting of a tracking module. To further prosecution the examiner will interpret the claim to recite “a system in communication with the recommendation system comprising a tracking module” as interpreted by the specification (Specification [0042]; Fig. 5).
Therefore, claim 9 is rejected under 35 U.S.C. 112
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception that is an abstract idea without a practical application or significantly more.

Step 1: Claims 1-9 recite a system, and claims 10-17 recite a computer method (i.e. a process such as an act or series of steps), and therefore each claim falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claim 1 recites: to generate one or more job recommendation for candidates where the system comprising of: enabling a plurality of candidates to interact and (present) job recommendations; a job filter, leveraging to filter relevant jobs; a set of filtered jobs, a sequence of interaction data vector and a latent competency vector to obtain a first set of job recommendations; using similarity between the set of filtered jobs and previously applied jobs extracted to obtain a second set of job recommendations; an evaluate module using similarity between the set of filtered jobs and the jobs applied by one or more similar candidates extracted to obtain a third set of job recommendations; extracting the set of filtered jobs using the job filter and combining the job recommendations, a predefined threshold to form a combined set of job recommendations.
The representative claim 9 recites: including to track the combined set of job recommendations wherein tracks for total recommendations wherein the total recommendations are at least ten times of total number of openings.
The representative claim 10 recites: A method to generate one or more job recommendation, the method comprising: creating a filtered set of jobs relevant for a user through wherein the jobs filters are created, constructed using a combination of a set of predefined parameters for jobs and user profiles interacting; determining interaction data vector computed by a plurality of interaction data including a user's job interests, a user's job selection, a user's job preferences, a user's job rejections, wherein the at least one set of interaction data is obtained through the communication interface; determining latent competency vector based on the similarity between a domain vector and a user vector, wherein the domain vector is constructed using a plurality of domain skills and the user vector is constructed using a plurality of user skills, wherein the domain skills and the user skills are obtained through the feature module; computing a first set of job recommendation, wherein is applied to learn the patterns from the sequence of interaction data vector comprising of latent competency vector to generate the first set of jobs on the set of filtered jobs; creating a second set of job recommendation by comparing the set of filtered jobs with one or more previously applied jobs by the user; and estimating a third set of job recommendation by comparing the set of filtered jobs with the one or more jobs applied by the similar user profiles based on the presence of interaction data vector; and presenting a combined set of job recommendation to the user on the communication interface pushed based on a pre-determined threshold applied to the first, the second and the third set of job recommendations.
The claims recite a mental process and a certain method of organizing human activity. Before computers one could monitor a user’s preferences for job listings and their interactions with those listings to determine what job opportunities the users are likely to interact with in the future. The Examiner find the recited claims to be similar to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), which the courts have also found to recite a mental process. Additionally, the claims are directed to a certain method of organizing human activity as the disclosure is directed to managing personal behavior or relationships or interactions between people. The Examiner finds the claims to simply recite a method of gathering information about a job seeker and their preferences to determine a defined result. Therefore, the Examiner finds the claims to be similar to an example the courts have identified as being a certain method of organizing human activity: considering historical usage information while inputting data, BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691 and a series of instructions of how to hedge risk, Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1004 (2010).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: A recommendation system, a communication interface, a display, a feature module, a Gated Recurrent Unit (GRU) processing, a database, an analyses module, and a recommendation composer module, the evaluate module.
Claim 9: A system in communication with the recommendation system, a tracking module.
Claim 10: a job filter module, a feature module, a communication interface, a Gated Recurrent Unit (GRU) model, and the recommendation composer module.
The additional element of using generic computer elements to process and display information to help filter and match job seekers and job openings are not sufficient in directing the abstract idea into a practical application. Therefore, the limitations merely amount to adding the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Merely using a series of generic computer elements such as an interface, display, a series of modules, database, and software for processing information are not sufficient in integrating the abstract idea into a practical application. As the claims are merely directed to utilizing a computer to perform a generic functions such as receiving information from an online job recommendation system and determining a best match of future job recommendations which is not significant improvements to the functionality of a generic computer and are directed to merely “apply it” or applying the abstract idea on a computer. Furthermore, these elements are similar to the examples in MPEP 2106.05(f)(2), Applicant's additional elements are similar to TLI Comms, Ultramercial, and Intellectual Ventures v. Cap One. As the claims invoke a computer merely as a tool to perform an existing process. Moreover, as the claims do not recite an improvement to a computer or technical field but just apply a known technology to an abstract idea they are still directed to an abstract idea and not integrated into a practical application (MPEP 2106.05(b) – an abstract idea applied to a computer does not improve the computer).  


The dependent claims 2-8 and 11-17 further narrow the abstract idea recited in the independent claims 1 and 9-10 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional for a computer to be able to monitor a source of information for a target trigger and subsequently perform actions such as sending information or deleting information (see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is also clear the recited claims would be well understood, routine, and conventional for a job recommendation system to utilize numerous recommendation methodologies to generate a list of possible options for employment based on a user’s preferences and characteristics (see Specification [0003]). (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);


Dependent claims 2-7 and 11-17 are directed towards further narrowing the abstract idea of gathering user interaction information to analyze and generate a filtered list of potential job recommendations.

Claims 2-7 and 11-17 do not recite any additional elements that are not discussed in the above analysis.


Therefore, claims 1-17 are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leslie (US 2016/0327614).
Claim 9: Leslie disclose a system in communication with the recommendation system including a tracking module to track the combined set of job recommendations wherein the tracking module tracks for total recommendations wherein the total recommendations are at least ten times of total number of openings (Paragraph [0128]; [0154-0157]; Fig. 3, in certain embodiments, the server processing system determines a predetermined number of matches for at least some of the workers. For example, the job card stack which is generated and transferred to each worker mobile device can include three job cards. The server processing system includes an aggregation module which can aggregate jobs from a number of third job processing systems which are then modified for presentation via a mobile device and stored in the job database The learned profile engine can employ a number of techniques to modify the worker profile to thereby supply increasingly relevant job cards based on previous application interactions. (The examiner notes that the broadest reasonable interpretation of a system that is capable of setting a number of job cards or job recommendations based on user profile information and interaction data would include a system that could set a total number of recommendations that were at least ten times a total number of openings)).  

Therefore, claim 9 is rejected under 35 U.S.C. 102.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie (US 2016/0321614) in view of Fawaz (US 2021/0012267).
Claim 1: Leslie discloses a recommendation system to generate one or more job recommendation for candidates where the system comprising of: a communication interface, enabling a plurality of candidates to interact with the system and displaying job recommendations (Paragraph [0013-0027]; Fig. 1, determining matches by the server processing system, wherein each match dynamically pairs works with jobs based on the worker data, the worker preference data, the entity requirement data, and the entity preference data. Transferring, from the server to each matched worker via a respective mobile device, data indicative of the respective matched jobs (job recommendations). Receiving, by the server processing system from at least some of the mobile devices, feedback data indicative of whether at least some of the matched jobs were accepted or declined). A feature module, a job filter, leveraging the feature module to filter relevant jobs from a database (Paragraph [0013-0018]; Fig. 1, determining matches by the server processing system, wherein each match dynamically pairs works with jobs based on the worker data, the worker preference data, the entity requirement data, and the entity preference data. Transferring, from the server to each matched worker via a respective mobile device, data indicative of the respective matched jobs (job recommendations). Receiving, by the server processing system from at least some of the mobile devices, feedback data indicative of whether at least some of the matched jobs were accepted or declined. Transferring, from the server processing system to the respective entity for each accepted job. Updating, by the server processing system in real time the matches in response to receiving new data for storage in the data store or data indicative of a change to data stored in the data store).  A Gated Recurrent Unit (GRU) processing on a set of filtered jobs, a sequence of interaction data vector and a latent competency vector to obtain a first set of job recommendations (Paragraph [0013-0027]; Fig. 1, determining matches by the server processing system, wherein each match dynamically pairs works with jobs based on the worker data, the worker preference data, the entity requirement data, and the entity preference data. Transferring, from the server to each matched worker via a respective mobile device, data indicative of the respective matched jobs (job recommendations). Receiving, by the server processing system from at least some of the mobile devices, feedback data indicative of whether at least some of the matched jobs were accepted or declined. Transferring, from the server processing system to the respective entity for each accepted job. Updating, by the server processing system in real time the matches in response to receiving new data for storage in the data store or data indicative of a change to data stored in the data store. The server processing system generates feedback data based on the gesture data). An analyses module using similarity between the set of filtered jobs and previously applied jobs extracted from the communication interface to obtain a second set of job recommendations (Paragraph [0013-0027]; [0139]; Figs. 1 and 4B, determining matches by the server processing system, wherein each match dynamically pairs works with jobs based on the worker data, the worker preference data, the entity requirement data, and the entity preference data. Transferring, from the server to each matched worker via a respective mobile device, data indicative of the respective matched jobs (job recommendations). Receiving, by the server processing system from at least some of the mobile devices, feedback data indicative of whether at least some of the matched jobs were accepted or declined. Transferring, from the server processing system to the respective entity for each accepted job. Updating, by the server processing system in real time the matches in response to receiving new data for storage in the data store or data indicative of a change to data stored in the data store. The server processing system generates feedback data based on the gesture data. The method includes the server processing system updating the worker profile in accordance with the analysis of the worker feedback data such that future job cards (filtered jobs) which are presented to the worker are identified in accordance with the updated worker profile indicative of the worker preferences). 
However, Leslie does not disclose an evaluate module using similarity between the set of filtered jobs and the jobs applied by one or more similar candidates extracted from the communication interface to obtain a third set of job recommendations; and a recommendation composer module, extracting the set of filtered jobs using the job filter and combining the job recommendations coming from the GRU processing, the analyses module and the evaluate module basis a predefined threshold to form a combined set of job recommendations.
In the same field of endeavor of generating a filtered list of potential job recommendations Fawaz teaches an evaluate module using similarity between the set of filtered jobs and the jobs applied by one or more similar candidates extracted from the communication interface to obtain a third set of job recommendations (Paragraph [0027-0028]; [0050]; [0062-0063]; Fig. 1, data in a data repository and one or more machine learning models are used to produce rankings related to matching candidates with jobs or opportunities listed within or outside online network. In some embodiments, the candidates include users who have viewed, searched for, or applied to jobs, positions, roles, and/or opportunities, within or outside of an online network. In one or more embodiments, candidate-job features are generated for candidate job pairs formed from prior interaction of candidates with jobs. For example, sampling apparatus obtain candidate-job features for a set of candidate-job pairs, with each candidate-job pair containing a job and a candidate. Some or all of the candidate-pairs associated with candidate-job features additionally include positive and/or negative outcomes. A positive outcome is if the candidate applies to and/or otherwise responds positively to a job shown to the candidate). And a recommendation composer module, extracting the set of filtered jobs using the job filter and combining the job recommendations coming from the GRU processing, the analyses module and the evaluate module basis a predefined threshold to form a combined set of job recommendations (Paragraph [0027-0028]; [0050]; [0062-0063]; Fig. 1, data in a data repository and one or more machine learning models are used to produce rankings related to matching candidates with jobs or opportunities listed within or outside online network. In some embodiments, the candidates include users who have viewed, searched for, or applied to jobs, positions, roles, and/or opportunities, within or outside of an online network. In one or more embodiments, candidate-job features are generated for candidate job pairs formed from prior interaction of candidates with jobs. For example, sampling apparatus obtain candidate-job features for a set of candidate-job pairs, with each candidate-job pair containing a job and a candidate. Some or all of the candidate-pairs associated with candidate-job features additionally include positive and/or negative outcomes. A positive outcome is if the candidate applies to and/or otherwise responds positively to a job shown to the candidate. Management apparatus applies filtering model to candidate-job features for the candidate and for each of the set of jobs. Like the selection and/or generation of rules by sampling apparatus management apparatus selects and/or obtains a threshold for the scores as a score value outputted by filtering module that maximizes filtering of negative outcomes form the set of jobs, subject to the constraint that filtering of positive outcomes from the set of job stays within a threshold proportion of percentage).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of using user interaction information to help generate future similar job recommendations to a candidate similar to previously applied to jobs as disclosed by Leslie (Leslie [0012-0027]) with the system of And estimating a third set of job recommendation by comparing the set of filtered jobs with the one or more jobs applied by the similar user profiles based on the presence of interaction data vector; and presenting a combined set of job recommendation to the user on the communication interface pushed by the recommendation composer module based on a pre-determined threshold applied to the first, the second and the third set of job recommendations as taught by Fawaz (Fawaz [[0028]). With the motivation of facilitating better matching job seekers with job opportunities they are interested in and would submit an application (Fawaz [0003]).
Claim 10: Leslie discloses a method to generate one or more job recommendation, the method comprising: creating a filtered set of jobs relevant for a user through a job filter module wherein the jobs filters are created based on a feature module, wherein the feature module is constructed using a combination of a set of predefined parameters for jobs and user profiles interacting with a communication interface (Paragraph [0013-0018]; Fig. 1, determining matches by the server processing system, wherein each match dynamically pairs works with jobs based on the worker data, the worker preference data, the entity requirement data, and the entity preference data. Transferring, from the server to each matched worker via a respective mobile device, data indicative of the respective matched jobs (job recommendations). Receiving, by the server processing system from at least some of the mobile devices, feedback data indicative of whether at least some of the matched jobs were accepted or declined. Transferring, from the server processing system to the respective entity for each accepted job. Updating, by the server processing system in real time the matches in response to receiving new data for storage in the data store or data indicative of a change to data stored in the data store). Determining interaction data vector computed by a plurality of interaction data including a user's job interests, a user's job selection, a user's job preferences, a user's job rejections, wherein the at least one set of interaction data is obtained through the communication interface (Paragraph [0013-0027]; [0139]; Figs. 1 and 4B, determining matches by the server processing system, wherein each match dynamically pairs works with jobs based on the worker data, the worker preference data, the entity requirement data, and the entity preference data. Transferring, from the server to each matched worker via a respective mobile device, data indicative of the respective matched jobs (job recommendations). Receiving, by the server processing system from at least some of the mobile devices, feedback data indicative of whether at least some of the matched jobs were accepted or declined. Transferring, from the server processing system to the respective entity for each accepted job. Updating, by the server processing system in real time the matches in response to receiving new data for storage in the data store or data indicative of a change to data stored in the data store. The server processing system generates feedback data based on the gesture data. The method includes the server processing system updating the worker profile in accordance with the analysis of the worker feedback data such that future job cards (filtered jobs) which are presented to the worker are identified in accordance with the updated worker profile indicative of the worker preferences). Determining latent competency vector based on the similarity between a domain vector and a user vector, wherein the domain vector is constructed using a plurality of domain skills and the user vector is constructed using a plurality of user skills, wherein the domain skills and the user skills are obtained through the feature module (Paragraph [0032-0045]; [0065]; Fig. 11, in certain embodiments the worker data for each worker is further indicative of at least one of: one or more selected industries which the worker is willing to accept a job; a match radius based on a preferred job location; work history; a worker rating; a worker satisfaction history; etc. The worker data is indicative of at least one or more skills, experience, and one or more certification of each worker). Computing a first set of job recommendation by using a Gated Recurrent Unit (GRU) model, wherein the GRU model is applied to learn the patterns from the sequence of interaction data vector comprising of latent competency vector to generate the first set of jobs on the set of filtered jobs (Paragraph [0013-0027]; Fig. 1, determining matches by the server processing system, wherein each match dynamically pairs works with jobs based on the worker data, the worker preference data, the entity requirement data, and the entity preference data. Transferring, from the server to each matched worker via a respective mobile device, data indicative of the respective matched jobs (job recommendations). Receiving, by the server processing system from at least some of the mobile devices, feedback data indicative of whether at least some of the matched jobs were accepted or declined. Transferring, from the server processing system to the respective entity for each accepted job. Updating, by the server processing system in real time the matches in response to receiving new data for storage in the data store or data indicative of a change to data stored in the data store. The server processing system generates feedback data based on the gesture data). Creating a second set of job recommendation by comparing the set of filtered jobs with one or more previously applied jobs by the user (Paragraph [0013-0027]; [0139]; Figs. 1 and 4B, determining matches by the server processing system, wherein each match dynamically pairs works with jobs based on the worker data, the worker preference data, the entity requirement data, and the entity preference data. Transferring, from the server to each matched worker via a respective mobile device, data indicative of the respective matched jobs (job recommendations). Receiving, by the server processing system from at least some of the mobile devices, feedback data indicative of whether at least some of the matched jobs were accepted or declined. Transferring, from the server processing system to the respective entity for each accepted job. Updating, by the server processing system in real time the matches in response to receiving new data for storage in the data store or data indicative of a change to data stored in the data store. The server processing system generates feedback data based on the gesture data. The method includes the server processing system updating the worker profile in accordance with the analysis of the worker feedback data such that future job cards (filtered jobs) which are presented to the worker are identified in accordance with the updated worker profile indicative of the worker preferences).
However Leslie does not disclose and estimating a third set of job recommendation by comparing the set of filtered jobs with the one or more jobs applied by the similar user profiles based on the presence of interaction data vector; and presenting a combined set of job recommendation to the user on the communication interface pushed by the recommendation composer module based on a pre-determined threshold applied to the first, the second and the third set of job recommendations.
In the same field of endeavor of generating a filtered list of potential job recommendations Fawaz teaches and estimating a third set of job recommendation by comparing the set of filtered jobs with the one or more jobs applied by the similar user profiles based on the presence of interaction data vector; and presenting a combined set of job recommendation to the user on the communication interface pushed by the recommendation composer module based on a pre-determined threshold applied to the first, the second and the third set of job recommendations (Paragraph [0027-0028]; [0050]; [0062-0063]; Fig. 1, data in a data repository and one or more machine learning models are used to produce rankings related to matching candidates with jobs or opportunities listed within or outside online network. In some embodiments, the candidates include users who have viewed, searched for, or applied to jobs, positions, roles, and/or opportunities, within or outside of an online network. In one or more embodiments, candidate-job features are generated for candidate job pairs formed from prior interaction of candidates with jobs. For example, sampling apparatus obtain candidate-job features for a set of candidate-job pairs, with each candidate-job pair containing a job and a candidate. Some or all of the candidate-pairs associated with candidate-job features additionally include positive and/or negative outcomes. A positive outcome is if the candidate applies to and/or otherwise responds positively to a job shown to the candidate. Management apparatus applies filtering model to candidate-job features for the candidate and for each of the set of jobs. Like the selection and/or generation of rules by sampling apparatus management apparatus selects and/or obtains a threshold for the scores as a score value outputted by filtering module that maximizes filtering of negative outcomes form the set of jobs, subject to the constraint that filtering of positive outcomes from the set of job stays within a threshold proportion of percentage).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of using user interaction information to help generate future similar job recommendations to a candidate similar to previously applied to jobs as disclosed by Leslie (Leslie [0012-0027]) with the system of And estimating a third set of job recommendation by comparing the set of filtered jobs with the one or more jobs applied by the similar user profiles based on the presence of interaction data vector; and presenting a combined set of job recommendation to the user on the communication interface pushed by the recommendation composer module based on a pre-determined threshold applied to the first, the second and the third set of job recommendations as taught by Fawaz (Fawaz [[0028]). With the motivation of facilitating better matching job seekers with job opportunities they are interested in and would submit an application (Fawaz [0003]).
Claims 2 and 11: Modified Leslie discloses the system as per claim 1 and the method as per claim 10. Leslie further discloses wherein the feature module is generated based on a plurality of parameters extracted (Claim 11) fetched from one or more user profiles including but not limited to function match, domain match, educational requirements, location proximity between users and jobs, and matching of skills between the users and the jobs (Paragraph [0032-0045]; [0065]; Fig. 11, in certain embodiments the worker data for each worker is further indicative of at least one of: one or more selected industries which the worker is willing to accept a job; a match radius based on a preferred job location; work history; a worker rating; a worker satisfaction history; etc. The worker data is indicative of at least one or more skills, experience, and one or more certification of each worker).
Claims 3 and 13: Modified Leslie discloses the system as per claim 1 and the method as per claim 10. Leslie further discloses wherein the recommendation composer module lists one or more jobs basis the at least one job filter; wherein the job filter is determined by the feature module (Paragraph [0013-0027]; [0139]; Figs. 1 and 4B, determining matches by the server processing system, wherein each match dynamically pairs works with jobs based on the worker data, the worker preference data, the entity requirement data, and the entity preference data. Transferring, from the server to each matched worker via a respective mobile device, data indicative of the respective matched jobs (job recommendations). Receiving, by the server processing system from at least some of the mobile devices, feedback data indicative of whether at least some of the matched jobs were accepted or declined. Transferring, from the server processing system to the respective entity for each accepted job. Updating, by the server processing system in real time the matches in response to receiving new data for storage in the data store or data indicative of a change to data stored in the data store. The server processing system generates feedback data based on the gesture data. The method includes the server processing system updating the worker profile in accordance with the analysis of the worker feedback data such that future job cards (filtered jobs) which are presented to the worker are identified in accordance with the updated worker profile indicative of the worker preferences).
Claim 4: Modified Leslie discloses the system as per claim 1. Leslie further discloses wherein the interaction data vector comprises of a user's job interests, a user's job selection, a user's job preferences, a user's job rejections, wherein the at least one set of interaction data is obtained through the communication interface (Paragraph [0013-0028]; [0139]; Figs. 1 and 4B, determining matches by the server processing system, wherein each match dynamically pairs works with jobs based on the worker data, the worker preference data, the entity requirement data, and the entity preference data. Transferring, from the server to each matched worker via a respective mobile device, data indicative of the respective matched jobs (job recommendations). Receiving, by the server processing system from at least some of the mobile devices, feedback data indicative of whether at least some of the matched jobs were accepted or declined. Transferring, from the server processing system to the respective entity for each accepted job. Updating, by the server processing system in real time the matches in response to receiving new data for storage in the data store or data indicative of a change to data stored in the data store. The server processing system generates feedback data based on the gesture data. A first swiping gesture in a first direction in relation to one of the job cards to indicate acceptance of the respective job. And a second swiping gesture in a second direction opposite and parallel to the first direction in relation to one of the job cards to indicate declination of the respective job. The method includes the server processing system updating the worker profile in accordance with the analysis of the worker feedback data such that future job cards (filtered jobs) which are presented to the worker are identified in accordance with the updated worker profile indicative of the worker preferences).
Claim 5 and 14: Modified Leslie discloses the system as per claim 1 and the method as per claim 10. Leslie further discloses wherein the Gated Recurrent Unit (GRU) is modulated to analyze past sequential interaction data of one or more user profiles to predict the at least one set of job recommendations (Paragraph [0013-0028]; [0139]; Figs. 1 and 4B, determining matches by the server processing system, wherein each match dynamically pairs works with jobs based on the worker data, the worker preference data, the entity requirement data, and the entity preference data. Transferring, from the server to each matched worker via a respective mobile device, data indicative of the respective matched jobs (job recommendations). Receiving, by the server processing system from at least some of the mobile devices, feedback data indicative of whether at least some of the matched jobs were accepted or declined. Transferring, from the server processing system to the respective entity for each accepted job. Updating, by the server processing system in real time the matches in response to receiving new data for storage in the data store or data indicative of a change to data stored in the data store. The server processing system generates feedback data based on the gesture data. A first swiping gesture in a first direction in relation to one of the job cards to indicate acceptance of the respective job. And a second swiping gesture in a second direction opposite and parallel to the first direction in relation to one of the job cards to indicate declination of the respective job. The method includes the server processing system updating the worker profile in accordance with the analysis of the worker feedback data (past sequential interaction data) such that future job cards (filtered jobs) which are presented to the worker are identified in accordance with the updated worker profile indicative of the worker preferences).
Claim 6 and 15: Modified Leslie discloses the system as per claim 1 and the method as per claim 10. Leslie further discloses wherein the analyses module includes performing a cosine similarity analysis for the set of filtered jobs and the one or more previously applied jobs by a user to generate a second set of job recommendations (Paragraph [0159-0162]; Fig. 9, gestures in the application by the user, functions used within the shortlist, as well as application usage activity can be coupled together. This combined information is analyzed through statistical cluster analysis, similarity analysis (Cosine comparisons) or any other related statistical or machine learning techniques to derive segments of users. The results of applying these data to the same analysis as above may determine additional segments which might be useful. This information enables the supply of highly matched job cards with the worker profiles).
Claim 7 and 16: Modified Leslie discloses the system as per claim 1 and the method as per claim 10. However, Leslie does not disclose wherein the evaluate module includes performing a cosine similarity analysis with the one or more user vectors to generate a cosine similarity score to identify set of jobs applied by similar users to determine the third set of recommendations.
In the same field of endeavor of generating a filtered list of potential job recommendations Fawaz teaches wherein the evaluate module includes performing a cosine similarity analysis with the one or more user vectors to generate a cosine similarity score to identify set of jobs applied by similar users to determine the third set of recommendations (Paragraph [0011-0013]; [0067-0070]; Fig. 2, the features further include cross products, cosine similarities, statistics, and/or other combinations of the candidate’s and/or job’s attributes. More specifically, the features include cosine similarities between standardized versions of all the candidate’s skills and all of the job’s skills. The features also include similarities between one or more candidate titles associated with the candidate and each job in filtered jobs).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of using user interaction information to help generate future similar job recommendations to a candidate similar to previously applied to jobs as disclosed by Leslie (Leslie [0012-0027]) with the system of And estimating a third set of job recommendation by comparing the set of filtered jobs with the one or more jobs applied by the similar user profiles based on the presence of interaction data vector; and presenting a combined set of job recommendation to the user on the communication interface pushed by the recommendation composer module based on a pre-determined threshold applied to the first, the second and the third set of job recommendations as taught by Fawaz (Fawaz [[0028]). With the motivation of facilitating better matching job seekers with job opportunities they are interested in and would submit an application (Fawaz [0003]).
Claim 8: Modified Leslie discloses the system as per claim 1. However, Leslie does not disclose wherein the communication interface presents the combined set of job recommendations wherein contribution by the analyses module and the evaluate module is less than or equal to 20 percent of total jobs recommendations when the combined set of job recommendations include recommendations from the first set of job recommendations.
In the same field of endeavor of generating a filtered list of potential job recommendations Fawaz teaches wherein the communication interface presents the combined set of job recommendations wherein contribution by the analyses module and the evaluate module is less than or equal to 20 percent of total jobs recommendations when the combined set of job recommendations include recommendations from the first set of job recommendations (Paragraph [0060]; [0066-0069]; Fig. 2, the output of the global version, a personalized version for the candidate, and/or a job specific version for a given job is combined to generate a match score representing the predicted probability of the candidate applying to the job, clicking on the job, or otherwise responding positively to an impression or recommendation of the job. For example, scores generated by the global version, personalized version, and job-specific version are aggregated into a sum and/or weighted sum that is used as the candidate’s predicted probability of responding positively to the job after viewing the job).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of using user interaction information to help generate future similar job recommendations to a candidate similar to previously applied to jobs as disclosed by Leslie (Leslie [0012-0027]) with the system of And estimating a third set of job recommendation by comparing the set of filtered jobs with the one or more jobs applied by the similar user profiles based on the presence of interaction data vector; and presenting a combined set of job recommendation to the user on the communication interface pushed by the recommendation composer module based on a pre-determined threshold applied to the first, the second and the third set of job recommendations as taught by Fawaz (Fawaz [[0028]). With the motivation of facilitating better matching job seekers with job opportunities they are interested in and would submit an application (Fawaz [0003]).
Claim 17: Modified Leslie discloses the method as per claim 10. However, Leslie does not disclose wherein the combined set of job recommendations is based on the pre-determined threshold value where recommendations are extracted from the first set of job recommendations, the second set of job recommendations and the third set of job recommendations, further wherein contribution by the analyses module and the evaluate module is less than or equal to 20 percent provided there are recommendation from the first set of jobs otherwise recommendations include jobs coming from the first set of the set of filtered jobs.
In the same field of endeavor of generating a filtered list of potential job recommendations Fawaz teaches wherein the combined set of job recommendations is based on the pre-determined threshold value where recommendations are extracted from the first set of job recommendations, the second set of job recommendations and the third set of job recommendations (Paragraph [0027-0028]; [0050]; [0062-0063]; Fig. 1, data in a data repository and one or more machine learning models are used to produce rankings related to matching candidates with jobs or opportunities listed within or outside online network. In some embodiments, the candidates include users who have viewed, searched for, or applied to jobs, positions, roles, and/or opportunities, within or outside of an online network. In one or more embodiments, candidate-job features are generated for candidate job pairs formed from prior interaction of candidates with jobs. For example, sampling apparatus obtain candidate-job features for a set of candidate-job pairs, with each candidate-job pair containing a job and a candidate. Some or all of the candidate-pairs associated with candidate-job features additionally include positive and/or negative outcomes. A positive outcome is if the candidate applies to and/or otherwise responds positively to a job shown to the candidate. Management apparatus applies filtering model to candidate-job features for the candidate and for each of the set of jobs. Like the selection and/or generation of rules by sampling apparatus management apparatus selects and/or obtains a threshold for the scores as a score value outputted by filtering module that maximizes filtering of negative outcomes form the set of jobs, subject to the constraint that filtering of positive outcomes from the set of job stays within a threshold proportion of percentage). The second set of job recommendations and the third set of job recommendations, further wherein contribution by the analyses module and the evaluate module is less than or equal to 20 percent provided there are recommendation from the first set of jobs otherwise recommendations include jobs coming from the first set of the set of filtered jobs (Paragraph [0060]; [0066-0069]; Fig. 2, the output of the global version, a personalized version for the candidate, and/or a job specific version for a given job is combined to generate a match score representing the predicted probability of the candidate applying to the job, clicking on the job, or otherwise responding positively to an impression or recommendation of the job. For example, scores generated by the global version, personalized version, and job-specific version are aggregated into a sum and/or weighted sum that is used as the candidate’s predicted probability of responding positively to the job after viewing the job).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of using user interaction information to help generate future similar job recommendations to a candidate similar to previously applied to jobs as disclosed by Leslie (Leslie [0012-0027]) with the system of And estimating a third set of job recommendation by comparing the set of filtered jobs with the one or more jobs applied by the similar user profiles based on the presence of interaction data vector; and presenting a combined set of job recommendation to the user on the communication interface pushed by the recommendation composer module based on a pre-determined threshold applied to the first, the second and the third set of job recommendations as taught by Fawaz (Fawaz [[0028]). With the motivation of facilitating better matching job seekers with job opportunities they are interested in and would submit an application (Fawaz [0003]).
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie (US 2016/0321614) in view of Fawaz (US 2021/0012267) further in view of Xu (US 2020/0311162).
Claim 12: Modified Leslie discloses the method as per claim 10. However, Leslie does not disclose wherein the plurality of domain skills and the plurality of user skills are converted by a Word2vec model.
In the same field of endeavor of generating a list of job recommendations based on user traits Xu teaches wherein the plurality of domain skills and the plurality of user skills are converted by a Word2vec model (Paragraph [0036-0038]; fig. 2, a model-creation apparatus creates a word embedding model from attributes in job histories. After word embedding model is created, word embedding model generates embedding based on attributes in profile data and/or job data. For example, word embedding model may be a word2vec model that outputs embedding in a vector space based on groupings of standardized attributes in job histories from data repository). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of using user interaction information to help generate future similar job recommendations to a candidate similar to previously applied to jobs as disclosed by Leslie (Leslie [0012-0027]) with the system of wherein the plurality of domain skills and the plurality of user skills are converted by a Word2vec model as taught by Xu (Xu [0038]). With the motivation of helping to better match job opportunities with job seekers based on similarities and connections in a network (Xu[0003]).
Therefore, claims 1-8 and 10-17 are rejected under 35 U.S.C. 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Weinstein (US 2021/0081474) Propensity driven search results.
Li (US 2018/0232700) Efficient recommendation services.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY RUSS/Examiner, Art Unit 3629        

/RICHARD W. CRANDALL/Examiner, Art Unit 3689